Citation Nr: 1522977	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for reflex sympathetic dystrophy of the right leg.

2.  Entitlement to special monthly compensation by reason of being housebound. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at a videoconference hearing in February 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  

The issue of entitlement to service connection for reflex sympathetic dystrophy of the right leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the February 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to special monthly compensation by reason of being housebound.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to special monthly compensation by reason of being housebound.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his February 2015 hearing, the Veteran and his representative withdrew the appeal for the issue of entitlement to special monthly compensation by reason of being housebound.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to special monthly compensation by reason of being housebound is dismissed.


REMAND

Review of the Veteran's claims file shows that the Veteran is receiving Social Security Administration (SSA) disability benefits.  Although a copy of the SSA decision is of record, the records on which that decision was based are not associated with the claims file.  Thus, an attempt should be made to obtain such records.

In addition, the Veteran testified at his February 2015 hearing that he was treated for his right leg by a neurologist in 2004.  He believed that the name of the private medical practice was Nebraska Neurological Headache Center.  The Board also notes that the Veteran's SSA disability decision indicated that he had been treated by Dr. J.G. (initials used to protect privacy) and Dr. N.L.A. (initials used to protect privacy) for his right leg.  Therefore, these records are potentially relevant and should be obtained and associated with the claims file.

The Board further notes that two previous attempts were made to obtain medical records from Orthopaedic Surgery Associates of San Antonio.  However, as the claims file is being remanded for further development, the AOJ should attempt to obtain a copy of the medical records from Orthopaedic Surgery Associates of San Antonio.  

Moreover, the Board notes that the Veteran was a VA examinaiton in connection with this claim in February 2011.  The examiner opined that the Veteran's current right thigh pain and tear occurred in 2006 and stems from a different injury than the one that occurred in service in 1976.  In rendering this opinion, he noted that the that the medical records dated in 1977 showed a normal physical examination, normal lower extremity examinaiton, no duty time loss due to the injury, not treatment or medication list, and a negative report of complications.  However, the Veteran testified at the February 2015 hearing that he was first diagnosed with reflex sympathetic dystrophy in 2004, which would have been prior to any injury in 2006.  He also stated that a doctor told him that the disability was due to a longstanding injury.  Therefore, the Board finds that an additional medical opinion is needed after an attempt is made to obtain any outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right leg disorder, to include Nebraska Neurological Headache Center, Dr. J.G., Dr. N.L.A., and Orthopaedic Surgery Associates of San Antonio.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right leg disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.



The examiner should identify any current right leg disorder, to include reflex sympathetic dystrophy.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  In particular, the Veteran has alleged that he tore his right quadriceps playing baseball in April 1976 while serving in Spain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


